Devens, J.
Without considering whether the plaintiff was an intruder or a licensee in entering on the premises, we do not find that there was evidence in the case of neglect on the part of the defendant. The door to the elevator had been provided with a lock, had been locked, and the key deposited in the defendant’s office. This was the only key known by the defendant or his agent to exist, and it was found in its place in the defendant’s office after the accident. There was evidence that a key had been procured by King and used, but without the consent or knowledge of the defendant or his agent, and that the neglect of King in unlocking the door and in leaving it unlocked had been the cause of the injury. But the act of King in obtaining a key without the knowledge of the defendant, and his subsequent carelessness, cannot be attributed to the defendant.
It is the contention of the plaintiff, that the Pub. Sts. e. 104, § 14, amended by the St. of 1882, c. 208, which requires that hoistways, hatchways, elevators, and well-holes upon every floor of a factory or mercantile or public building shall be protected by good and sufficient trap-doors or self-closing hatches and safety-catches, or such other safeguards as the inspectors of buildings shall direct, rendered it obligatory on the defendant to supply the safety appliances there described, and made him responsible if any injury occurred by a failure so to do. It will not be necessary here to consider what is the construction of this section. It is, a part of an act for the inspection of buildings, and for the appointment of building inspectors in such towns or cities as shall accept the act, or certain sections of previous acts. Whether it was ever accepted by the city of Springfield does not appear, nor does it appear that any directions were ever given by building inspectors. The section cited does not have any connection with the question in the case at bar, as presented to us by the report.

Judgment on the verdict.